DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/22 has been entered.
 	Claims 1, 5-10, 12, and 18 are pending.
	Claims 1 and 18 have been amended by Applicant.
	Claims 1, 5-10, 12, and 18 are currently under consideration.
	This Office Action contains New Rejections.

Rejections Withdrawn
	All previous rejections are withdrawn.

New Rejections
Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because 35 U.S.C. 112(b) and 35 U.S.C. 112 (pre-AIA ), second paragraph, require claims to particularly point-out and distinctly claim subject matter. The instant claim attempts to incorporate by reference to a specific table or figure; however, such incorporation is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. In the instant case, there is a practical way to define the invention in words. Incorporation by reference is a necessity doctrine, not for applicant’s convenience. See MPEP 2173.05(s). 

	Claim Rejections - 35 USC § 103
Claims 1, 5-10, 12, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over James et al (Molecular and Cellular Biology, 2008, 28(1):498-510; 8/8/19 IDS) in view of Cadoo et al (Breast Cancer Targets and Therapy, 2014, 6: 123-133; 8/8/19 IDS), Grimmler et al (Cell, 2007, 128: 269-280; 8/8/19 IDS), Hsu et al (Blood, 2001, 98(9): 2853-2855), Korb et al (Arthritis & Rheumatism, 2006, 54(9): 2745-2756) Patil et al (Neuro-Oncology, 2013, 15(1): 104-111).
Cyclin D and cdk4 are known to be potent oncogenes that can be naturally inhibited by p27; however, p27 is known not to function as a cyclin D-cdk4 inhibitor when phosphorylated on Y88. The claims are drawn to methods of administering a cancer treatment (palbociclib) known to function as a cyclin D-cdk4 inhibitor wherein the treatment is administered when Y88 phosphorylation of p27 is detected in a cancer patient sample. Such a treatment would predictably provide therapeutic benefit by inhibiting oncogenes cyclin D-cdk4 with palbociclib when p27 is unable to inhibit the oncogenes due to Y88 phosphorylation.
James et al teaches cyclin D and cdk4 have been implicated as potent oncogenes and cdk4 kinase activity has been shown to maintain tumorigenesis in several cancer models (page 509, in particular). James et al further teaches p27 is a cyclin D-cdk4 inhibitor whose inhibitory effects are dependent on Y88 (Abstract, in particular). James et al further teaches that Y88 of p27 is phosphorylated in proliferating cells and that when phosphorylated at Y88, p27 does not function as an inhibitor of cyclin D-cdk4 (Abstract, in particular). 
James et al does not specifically teach treating cancer in a subject by assessing Y88 p27 phosphorylation levels in a cancer cell sample from a subject and in a control tissue, determining the percent of cells in the sample exhibiting the Y88 p27 phosphorylation relative to the control tissue, determining a therapeutically effective amount of a cdk4 inhibitor to administer to a subject with a cancer cell sample with any cells exhibiting the Y88 p27 phosphorylation, and administering the therapeutically effective amount of the cdk4 inhibitor to the subject.  However, these deficiencies are made up in the teachings of Cadoo et al, Grimmler et al, Hsu et al, Korb et al, and Patil et al.
Cadoo et al teaches human breast cancer patients can benefit from administration of the specific cyclin D-cdk4 inhibitor Palbociclib, resulting in alleviation of cancer burden (Abstract, page 127, and Table 2, in particular). Cadoo et al further teaches breast cancer patients can benefit from the combination of Palbociclib and the anti-cancer agent letrozole (Table 2, in particular). Cadoo et al teaches a therapeutic dose (a “therapeutically effective amount”) of Palbociclib as 125 mg once daily, 3 days on, 1 week off when combined with letrozole 2.5 mg daily (page 130, in particular). 
Grimmler et al teaches antibodies which are immunologically specific for detection of phosphorylated Y88 of p27 (Figure 1, in particular). Grimmler et al further teaches imatinib inhibits Y88 p27 phosphorylation (page 275, in particular). Grimmler et al further teaches phosphorylated Y88 of p27 in cancer cells (Figure 5B, in particular). Grimmler et al further teaches detecting and comparing Y88 p27 phosphorylation levels in cell samples demonstrating elevated levels of Y88 p27 phosphorylation and other “control” samples not exhibiting Y88 p27 phosphorylation (Figure 1, in particular).
Hsu et al and Korb et al each teach methods of using antibodies to detect a biomarker in cell samples and describing the absence or presence of cells comprising the biomarker in the samples as the percentage of cells in which the biomarker is detected. Specifically, Hsu et al teaches using antibodies to detect the biomarker phosphorylated AKT in cell samples and describing the presence or absence of cells comprising the biomarker in the samples as the percentage of cells in which the biomarker is detected (Figure 1E, in particular). Further, Korb et al teaches using antibodies to detect biomarkers, including phosphorylated p38MAPK, in cell samples and describing the presence or absence of cells comprising the biomarkers in the samples as the percentage of cells in which a given biomarker is detected (Figure 3, in particular).  
Patil et al highlights the use of positive controls (samples known to express a biomarker) and negative controls (assays performed by omitting a primary antibody used to detect a biomarker) in methods detecting percent expression of a nuclear biomarker (see Abstract and page 106, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform a personized treatment method of treating a human subject with breast cancer based on treating the subject with a cyclin D-cdk4 inhibitor when a naturally-occurring protein (p27) is in a phosphorylated state that prevents the protein from inhibiting the oncogenes cyclin D and cdk4 comprising: assessing Y88 p27 phosphorylation levels in breast cancer cells from the subject and said levels in a control tissue (such as a positive control tissue known to comprise Y88 p27 phosphorylation – or a negative control tissue known to lack Y88 p27 phosphorylation) by determining/stratifying the percentage of cancer cells from the subject in which Y88 p27 phosphorylation is detected relative to the control, determining a subject with cancer cells with any Y88 p27 phosphorylation (above 0%) is likely responsive to the cyclin D-cdk4 inhibitor Palbociclib, determine a therapeutically effective amount of the cyclin D-cdk4 inhibitor Palbociclib (optionally in combination with the anti-cancer agent letrozole) to administer to said subject (such as 125 mg once daily, 3 days on, 1 week off when combined with letrozole 2.5 mg daily of Cadoo et al) based on the presence of the detected phosphorylation, and administer the therapeutically effective amount of the cyclin D-cdk4 inhibitor Palbociclib (optionally in combination with the anti-cancer agent letrozole) to the subject in an effort to therapeutically alleviate cancer burden or symptoms because breast cancer patients have been shown to benefit from administration of the specific cyclin D-cdk4 inhibitor Palbociclib (including in combination with letrozole), Y88 p27 phosphorylation is a biomarker and describing the presence or absence of cells comprising a biomarker in a sample as the percentage of cells in which a given biomarker is detected is a routine method of describing the presence of the biomarker in a sample (see Hsu et al and Korb et al), positive and negative controls provide the obvious benefit of accurately showing the detected presence or absence of Y88 p27 phosphorylation  in a patient sample as compared to a control sample where it is known if Y88 p27 phosphorylation is present or absent, and patients with cancer cells exhibiting Y88 p27 phosphorylation would predictably benefit from Palbociclib treatments of the cited references because such a treatment would predictably provide therapeutic benefit by inhibiting oncogenes cyclin D-cdk4 with palbociclib when p27 is unable to inhibit the oncogenes due to Y88 phosphorylation. This is an example of “combining prior art elements according to known methods to yield predicable results”.
In particular regards to claim 9, one of ordinary skill in the art would have been motivated, with an expectation of success, to perform the personalized treatment method further comprising administering imatinib of Grimmler et al alongside Palbociclib to subjects with Y88 p27 phosphorylation because imatinib and Palbociclib would both therapeutically result in inhibiting cyclin D-cdk4. Imatinib would indirectly inhibit cyclin D-cdk4 by inhibiting Y88 p27 phosphorylation, while Palbociiclib would directed inhibit cyclin D-cdk4. Grimmler et al teaches phosphorylation of Y88 of p27 results in partial restoration of cdk2 activity that is otherwise inhibited (Abstract, in particular). Therefore, imatinib is considered a “cdk2 inhibitor”. This is an example of “combining prior art elements according to known methods to yield predicable results”. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642